EXHIBIT 10.1



 

 

Letter Agreement

 

This Letter Agreement is by and between Capstone Therapeutics Corp., a Delaware
corporation, having its principal business at 1275 West Washington Street, Suite
104, Tempe, AZ 85281 ("Capstone"), its joint venture, LipimetiX Development,
Inc., a Delaware corporation, having its principal business at 5 Commonwealth
Road, Suite 2a, Natick, MA 01760 ("LipimetiX"), and Biotechnology Value Fund,
L.P., Biotechnology Value Fund II, L.P., Biotechnology Value Trading Fund OS,
L.P., Investment 10, LLC, and MSI BVF SPV, LLC. (the "BVF Parties").

 

 

Re: Securities Purchase Agreement dated as of December 11, 2015 by and among
Capstone Therapeutics Corp. and Biotechnology Value Fund, L.P., Biotechnology
Value Fund II, L.P., Biotechnology Value Trading Fund OS, L.P., Investment 10,
LLC, and MSI BVF SPV, LLC.

 

Ladies and Gentlemen:

 

Please refer to the above Securities Purchase Agreement (the "Agreement").

 

Capitalized terms used in this letter agreement without definition shall have
the meanings set forth herein.

 

By execution of this letter agreement below, each of the undersigned BVF Parties
agrees as follows:

 

1.       Extension of Maturity Date. The Maturity Date shall be extended by 45
days to June 15, 2017.

 

Except as expressly modified hereby, the Agreement shall remain in full force
and effect.

 

This letter agreement shall be governed by and construed under the laws of the
State of California as applied to agreements among California residents, made
and to be performed entirely within the State of California. This letter
agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Any signature page delivered electronically or by facsimile
(including without limitation transmission by .pdf) shall be binding to the same
extent as an original signature page. Any party who delivers such a signature
page agrees to later deliver an original counterpart to the other party if so
requested.

 

Please confirm your agreement hereto by executing the acknowledgement and
agreement below and returning it to the undersigned via email or fax.

 

Kind regards,

 



Capstone Therapeutics Corp.   LipimetiX Development, InC.           By:   /s/
John M. Holliman   By:   /s/ John M. Holliman Name:   John M. Holliman     John
M. Holliman Title:  Executive Chairman     Executive Chairman      

 

 



 

 

EXHIBIT 10.1

 

 

ACKNOWLEDGED AND AGREED, as of this 28th day of April 2017:

 

 

 

    Biotechnology Value Fund, L.P.     By: BVF, Inc., General Partner          
By: /s/ Mark Lampert     Name: Mark Lampert     Title: President                
Biotechnology Value Fund II, L.P.     By: BVF, Inc., General Partner          
By: /s/ Mark Lampert     Name: Mark Lampert     Title: President                
Investment 10, LLC     By: BVF, Inc., attorney-in-fact           By: /s/ Mark
Lampert     Name: Mark Lampert     Title: President                 MSI BVF SPV,
LLC     By: BVF, Inc., attorney-in-fact           By: /s/ Mark Lampert     Name:
Mark Lampert     Title: President                 Biotechnology Value Trading  
  Fund OS, L.P.     By: BVF Partners OS, Ltd.,     General Partner     By: BVF
Partners L.P.,     Managing Member     By: BVF, Inc., General Partner          
By: /s/ Mark Lampert     Name: Mark Lampert     Title: President



 

 

 

 



 



